DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 is rejected under 35 U.S.C. 101 because 
	The pre-ample that the claimed term “A computer-readable storage medium” is not limited in the instant specification to only statutory embodiments and therefore the broadest reasonable interpretation includes non-statutory embodiments. The remedy is to limit the claim by adding the phrase non-transitory.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 7-8, and their dependents thereof, are allowed because the closest prior art, OKADA et al. (US Pub No. 2018/0321161) discloses three-dimensional object inspecting device, Mayumi (US Pub No. 2015/0358602 ) discloses inspection apparatus, inspection method, and program, either alone or in combination, fail to disclose for inspecting defects of substrates when executing a job in which a treatment recipe for the substrates and the substrates being treatment objects are designated to perform predetermined treatments on the substrates, the substrate defect inspection method comprising: an imaging step of successively imaging the substrates; a first determination step of decomposing, in order from the substrate being a head of the job, a planar distribution of pixel values in a substrate image captured at the imaging step into a plurality of pixel value distribution components using a Zernike polynomial, calculating Zernike coefficients of the pixel value distribution components corresponding to defects to be detected, and determining presence or absence of a defect of the substrate based on the calculated Zernike coefficients; and a second determination step of determining, from predetermined timing after at least one substrate is determined to have no defect at the first determination step, presence or absence of a defect of the substrate being a determination object based on the substrate image determined to have no defect at the first determination step.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC H DOAN/               Primary Examiner, Art Unit 2646